            Case 5:18-cv-01201-XR Document 13 Filed 05/07/19 Page 1 of 2




                       UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

SIRIUS COMPUTER SOLUTIONS, INC.,                  §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §    Civil Action No. SA-18-CV-1201-XR
                                                  §
ROELOF NYDAM,                                     §
                                                  §
        Defendant.                                §
                                                  §


                       ORDER ADMINISTRATIVELY CLOSING CASE

        On this date, the Court considered the status of this case. Defendant has filed his fifth

unopposed motion to extend his deadline to answer or otherwise respond to Plaintiff’s complaint.

Docket no. 12. This motion is GRANTED and Defendant’s deadline is extended to May 31, 2019.

        Further, given the repeated extension requests, the Court concludes that this case is

appropriate for administrative closure pending the filing of Defendant’s answer. See Mire v. Full

Spectrum Lending, Inc., 389 F.3d 163, 167 (5th Cir. 2014) (“District courts frequently make use

of this device to remove from their pending cases suits which are temporarily active elsewhere

(such as before an arbitration panel) or stayed (such as where a bankruptcy is pending). The effect

of an administrative closure is no different from a simple stay . . . .”).

        The Clerk’s office is therefore DIRECTED to administratively close this case pending

further order of the Court. Though administratively closed, this case will still exist on the docket

of this Court and may be reopened upon request of any party or on the Court’s own motion. Mire,

389 F.3d at 167. Parties can continue to file documents during the stay, including Defendant’s
                                                   1
           Case 5:18-cv-01201-XR Document 13 Filed 05/07/19 Page 2 of 2




answer. Defendant is ORDERED to respond to Plaintiff’s complaint by May 31 or move for

further extension.

       SIGNED this 7th day of May, 2019.




                                       _________________________________
                                       XAVIER RODRIGUEZ
                                       UNITED STATES DISTRICT JUDGE




                                           2
